Citation Nr: 0636171	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  96-31 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for lumbar disc 
excision and fusion syndrome with chronic muscular strain 
superimposed on postoperative stiffness and irritation, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1992.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 1995 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the requested benefit.  In March 2004, this 
case was remanded by the Board for additional development.  
In March 2006, the RO issued a supplemental statement of the 
case that continued the denial of this claim.  The case is 
again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.  


REMAND

The veteran has contended that his service-connected lumbar 
disc excision and fusion syndrome with chronic muscular 
strain superimposed on postoperative stiffness and irritation 
is more disabling than the current disability would suggest.  
He has reported that he suffers from increased and continuous 
pain.

The Board notes that the veteran's lumbar disability was last 
examined by VA in August 2002.  Since that time, the veteran 
has asserted that his condition has progressed and is more 
painful.  The Board also notes that the August 2002 
examination did not include a neurological evaluation; 
therefore, it is unclear what, if any, neurological deficits 
the veteran may have that are related to the service-
connected lumbar disorder.  

In DeLuca v. Brown, 8 Vet. App. 202(1995), the United States 
Court of Veterans Appeals held that, in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45.  The Court in DeLuca held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The Court remanded 
the case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibits 
weakened movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.  As a 
consequence, it is found that another VA examination would be 
helpful in this case.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims issued a decision in the case of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that 
enhanced VCAA notice may be needed in certain claims for 
compensation.  The Board is confident that the RO will 
effectuate the new requirements of the Court in this matter.

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran 
orthopedic and neurologic examinations in 
order to fully evaluate the service-
connected lumbar disc excision and fusion 
syndrome with chronic muscular strain 
superimposed on postoperative stiffness 
and irritation.  The claims folder and a 
copy of this remand must be made available 
to the examiners to review in conjunction 
with the examinations, and the examiners 
must indicate in the examinations reports 
that the claims folder was so reviewed.  
All appropriate tests deemed necessary 
should be accomplished.  The examiners 
must provide comprehensive reports 
including complete rationales for all 
conclusions made.  

a.  The orthopedic examiner should 
fully describe the degree of limitation 
of motion of the joint or joints 
affected by any degenerative changes.  
Any limitation of motion must be 
objectively confirmed by clinical 
findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  Complete range of 
motion studies should be performed to 
accurately ascertain the amount of 
limitation of motion present in the 
lumbar spine.  The inability to perform 
the normal working movements of the 
body with normal excursion, strength, 
speed, coordination and endurance 
should be described, and the degree of 
functional loss due to pain should also 
be indicated, per 38 C.F.R. § 4.40.  It 
should be indicated whether there is 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of 
disuse, per 38 C.F.R. § 4.45.

b.  The neurological examination should 
specify which nerves, if any, are 
affected by the service-connected 
lumbar disc excision and fusion 
syndrome with chronic muscular strain 
superimposed on postoperative stiffness 
and irritation.  The degree of any 
impairment of the nerve must be 
described (that is, whether it is mild, 
moderate, moderately severe, or severe 
in nature).

2.  Once the above-requested development 
has been completed, the veteran's claim 
for an increased evaluation for the 
service-connected lumbar disc excision and 
fusion syndrome with chronic muscular 
strain superimposed on postoperative 
stiffness and irritation must be 
readjudicated.  If the decision remains 
adverse to the appellant, he and his 
representative must be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


